Citation Nr: 1809816	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, status post-brachytherapy, to include the propriety of the reduction from a 100 percent rating to a 20 percent rating, effective April 1, 2014.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut, which reduced the Veteran's rating for his residuals of prostate cancer, status post-brachytherapy, from 100 percent to 10 percent, effective April 1, 2014.  It was increased to 20 percent by an April 2016 rating decision.


FINDINGS OF FACT

1.  The reduction from 100 percent to 20 percent for residuals of prostate cancer as of April 1, 2014 was proper.

2.  From April 1, 2014, the Veteran's residuals of prostate cancer post brachytherapy include daytime voiding interval between 1 to 2 hours and awakening to void 3 to 4 times per night.  


CONCLUSION OF LAW

From April 1, 2014, the criteria for a rating in excess of 20 percent for residuals of prostate cancer post brachytherapy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided with multiple VA examinations in connection to his claim.  He has not objected to the adequacy of the examinations during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's prostate cancer is rated under Diagnostic Code 7528, which provides that a 100 percent rating is assignable for malignant neoplasms of the genitourinary system while treatment is ongoing.  However, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. 38 C.F.R. § 4.115b.  

The Veteran was diagnosed with prostate cancer in June 2010 and started his brachytherapy shortly after in August 2010.  A 100 percent rating was in effect as of December 8, 2010.  As the evidence does not show active therapy, reoccurrence or metastasis of prostate cancer, or residual symptoms of renal dysfunction, the reduction of the 100 percent rating for prostate cancer was proposed to be reduced by a February 2013 rating decision to a noncompensable rating.  The Veteran disagreed with this proposal, arguing that he did continue to experience increased urinary frequency as well as some obstruction.  The Veteran did not however assert that the prostate cancer had recurred, or that reduction was not proper.  Rather his notice of disagreement principally centered on the rating that would be assigned following the reduction.  Ultimately, the rating was reduced to 20 percent as of April 1, 2014.  

Given that there has not been specific disagreement with the reduction, the Board will focus on what the appropriate rating is for the Veteran's prostate cancer residuals.

From April 1, 2014, evidence does not indicate or suggest that the Veteran's residuals of prostate cancer involved a urinary tract infection, or a renal dysfunction.  Since the conclusion of Veteran's brachytherapy, his prostate cancer residuals have resulted in symptoms relating to voiding dysfunction, urinary frequency, and obstructed voiding.  The Board will consider each of these conditions to determine what the most appropriate rating is for the Veteran's prostate cancer residuals.  Of note, only one rating is assigned for the symptom that is found to merit the highest rating.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating is assigned when symptoms require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating is assigned when symptoms require the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating is assigned when symptoms require the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating is assigned when symptoms require a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  A 20 percent disability rating is assigned when symptoms require a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent disability rating is assigned when symptoms require a daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id. 

Under obstructed voiding conditions, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating is assigned when symptoms cause marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months. A non-compensable disability rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  Id. 

In a March 2013 statement, the Veteran indicated that he experienced urinary frequency with daytime voiding intervals between 2 and 3 hours, and nighttime voiding approximately twice per night.  He also claims to have slow urine stream and periodically has difficulty urinating.  VA treatment reports dating March 2013 show daytime voiding every 2 and a half hours and nighttime voiding 3 times per night with urgency and difficulty voiding at times.  

In January 2015, the Veteran reported daytime voiding 2 and a half hours during the day, and approximately 3 times at night.  A January 2016 VA treatment record documented daytime voiding every 2 and a half hours and nighttime voiding roughly 2 to 3 times per night.  The Veteran also reported difficulty voiding at times, with weak stream and intermittency.  

In a March 2016 VA examination, the examiner found that the Veteran has voiding dysfunction and that it causes urine leakage.  The Veteran however, denied using any absorbent materials.  He reported urinary frequency, resulting in daytime voiding every 2 to 3 hours, and nighttime awakening to void between 3 to 4 times per night.  His voiding dysfunction resulted in obstructed voiding such as hesitancy, weak stream, incomplete emptying, and sense of urgency, although there is no suggestion that catheterization.  There are no other reported symptoms and no urinary tract or kidney infection.  

He was afforded another VA examination in April 2017 where he continued to report experiencing voiding dysfunction that caused urine leakage.  While the Veteran continued to deny the use of any absorbent materials currently, the examiner noted that such appliance may be needed in the future.  The examiner reported that the Veteran continues to experience daytime voiding intervals of every 2 to 3 hours, and nighttime voiding approximately twice per night.  Similar to previous reporting, the Veteran's voiding dysfunction causes signs and symptoms, although not markedly, of obstructive voiding including hesitancy, weak stream, and decreased force of stream.  There were no other obstructive symptoms and no signs of kidney or urinary tract infection.  

After review of the medical evidence, the Board finds that the evidence does not support a rating in excess of the 20 percent that is currently assigned.  Since April 1, 2014, the Veteran has consistently reported urinary frequency, with daytime voiding intervals between 2 to 3 hours and nighttime voiding of 2 to 4 times per night.  This has been reflected in his own lay statements, which were corroborated by several VA treatment records.  To be granted the highest rating of 30 percent, the evidence must show that the Veteran experiences daytime voiding interval of less than 1 hour or wakening to void 5 or more times per night.  Neither has been shown by the evidence of record.  

While the Veteran's statements and VA examination reports have noted signs or symptoms of obstructed voiding, he is not entitled to a higher rating under this section.  The March 2016 and April 2017 VA examination reports have indicated hesitancy, weak stream, and decreased force of stream, but such symptoms are not marked.  The Veteran has not required dilation of 1 to 2 times per year due to obstructive symptomology, nor does the Veteran have urinary retention requiring intermittent or continuous catheterization.  Thus, the disability rating criteria under obstructing voiding is not applicable.  

Finally, the Board acknowledges that both the Veteran and treatment records have reported voiding dysfunction that causes leakage.  However, he has consistently denied any use of an absorbent material.  To be granted rating of 20 percent for voiding dysfunction, the Veteran must at least show that he requires the wearing of absorbent materials which must be changed less than 2 times per day.  Thus, the disability rating criteria under obstructive voiding is also inapplicable.  

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His own statements, coupled with consistent medical records have offered detailed specific specialized determinations relating to the rating criteria.  The Board finds that both probative evidence have closely reflected the severity of the Veteran's current symptomatology.  

For these reasons explained above, the Board finds the criteria for a schedular rating higher than 20 percent from April 1, 2014, have not been met.  

ORDER

A rating in excess of 20 percent for residuals of prostate cancer, status post brachytherapy, is denied.

The reduction from a 100 percent rating to a 20 percent rating, effective April 1, 2014, was proper.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


